DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Response to Argument
Applicant’s arguments have been fully considered. The rejection of claims have been withdrawn in view of examiner’s amendment. 

ALLOWABLE SUBJECT MATTER

Claims 1, and 5 – 16 are allowed.

The following is an examiner's statement of reasons for allowance: Independent claim 1, as amended by Applicant, overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 1, either singly or in an obvious combination. The closest prior art discovered is the combination of Jain et al. (Patent: 5,745,126) in view of Steuart (Patent: US 7,463,280 B2), Priede (Publication: 2017/0064294 A1), Raulot (Publication: 2017/0090586 A1), Matsunobu (Publication : 2017/0078646 A1), Bataller (Publication: 2016/0350599 A1). However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully 
Independent claims 13 and 14 include allowable subject matter as found in claim 1, and are therefore allowed for the reasons set forth above with respect to claim 1.
Claims 5 – 12, 15, and 16 are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E. Faulk can be reached on 571-272-75157515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MING WU/
Primary Examiner, Art Unit 2616